Citation Nr: 0816696	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right hip, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for arthritis of the left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in a September 2005 
determination, the RO denied a compensable disability rating 
for the service-connected arthritis of the left hip.  Also, 
in a November 2006 decision, the RO, in pertinent part, 
denied a disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the right 
hip, and denied service connection for a kidney disorder. 

The veteran appeared and testified at a personal hearings 
before the RO (Decision Review Officer) in June 2006 on the 
issue of increased (compensable) rating for left hip 
arthritis.  

At a personal hearing conducted before the undersigned Acting 
Veterans Law Judge at the RO in July 2007, the veteran 
presented testimony on only his claims for service connection 
for kidney disorder and increased rating (in excess of 10 
percent) for the service-connected right hip arthritis.  
Further review of the claims folder indicates, however, that 
the veteran had perfected a timely appeal with respect to the 
September 2005 denial of a compensable rating for his 
service-connected left hip arthritis.  Importantly, the 
veteran has not withdrawn this issue from appellate review.  
In fact, in the notice of disagreement which was received at 
the RO later in November 2006 pursuant to the kidney and 
right hip claims, the veteran asked why the rating action 
dated earlier that month had not address his left hip claim.  
As such, the Board finds that the veteran's claim for a 
compensable rating for his service-connected left hip 
arthritis is properly in appellate status at this time.  

The issues of entitlement to a disability rating greater than 
10 percent for the service-connected degenerative joint 
disease of the right hip and entitlement to a compensable 
disability rating for arthritis of the left hip will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  

Throughout the appeal, the veteran has asserted that he 
developed kidney problems as a result of medication 
prescribed to him by VA.  See, e.g., July 2007 hearing 
transcript (T.) at 2-3, 7-16.  The issue of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
kidney disorder is referred to the agency of original 
jurisdiction for appropriate action.  


FINDING OF FACT

The veteran did not exhibit a kidney injury or disease in 
service; or chronic kidney symptoms in service; or continuous 
post-service kidney symptoms; or a cardiovascular-renal 
disease (to include calculi of the kidney) within one year of 
separation from service; and no diagnosed kidney disability 
is associated by competent evidence to the veteran's active 
military duty.  


CONCLUSION OF LAW

A kidney disorder was not incurred or aggravated in service, 
and a cardiovascular-renal disease (to include calculi of the 
kidney) may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA and to those claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, October 2005 and March 2006 letters 
provided the veteran with the criteria for his service 
connection claim.  These documents also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this claim but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he thought would] support . . . [his] 
claim" as well as "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004; and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5) by 
separate notice letter.  Such notice was provided in an 
attachment to a July 2006 supplemental statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of the claim on 
appeal for service connection for kidney disorder.  In light 
of this denial, no rating or effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the service connection claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 and Mayfield 
v. Nicholson, 444 F.3d at 1333.  In the present case, the RO 
provided the veteran with adequate VCAA notification letters 
in October 2005 and March 2006, prior to the initial denial 
of his service connection claim in November 2006.  In any 
event, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, in March 2007, the service 
connection claim was readjudicated, and a statement of the 
case was issued.  Consequently, the Board finds that nothing 
about the evidence or any response to the RO's notification 
suggests that the service connection issue adjudicated in 
this decision must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded a pertinent VA genitourinary 
examination in March 2006.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Kidney Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as a cardiovascular-renal disease (to include calculi of the 
kidney), may be established on a presumptive basis by showing 
that they manifested themselves to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

After a review of the evidence of record, the Board finds 
that the veteran did not exhibit a kidney injury or disease 
in service, or chronic kidney symptoms in service. 
Service medical records are negative for complaints of, 
treatment for, or findings of a kidney disorder.  In fact, 
the April 1963 separation examination demonstrated that the 
veteran's genitourinary system was normal.  

The Board also finds that the veteran did not have continuous 
post-service kidney symptoms.  According to post-service 
medical records, in July 2004, the veteran was treated for 
renal insufficiency.  In the following month, he was 
diagnosed with chronic renal failure.  Subsequent medical 
records reflect continued treatment (including dialysis) for, 
and evaluation of, renal failure, a complex left renal cyst, 
and occasional tiny renal cortical cysts bilaterally.  An 
October 2005 private medical record notes that the veteran's 
renal insufficiency "began over years ago."  The same 
private physician, in a subsequent October 2006 private 
medical report, indicated that the veteran's renal 
insufficiency "began months to years ago."  

Based on this evidence of onset of a kidney disorder decades 
after service separation, the Board finds that a 
cardiovascular-renal disease (to include calculi of the 
kidney) did not manifest within one year of separation from 
service.  For this reason, the presumption for chronic 
cardiovascular-renal disease is not invoked.  38 C.F.R. 
§§ 3.307, 3.309. 

The Board further finds that no diagnosed kidney disability 
has been associated by competent evidence to the veteran's 
active military duty.  In addition to the evidence of lack of 
continuous symptoms after service, the claims folder contains 
no competent evidence associating the veteran's diagnosed 
kidney disorder (including renal failure, a complex left 
renal cyst, and occasional tiny renal cortical cysts 
bilaterally), which began decades after his separation from 
active military duty, with such active duty service.  

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and service connection for a kidney disorder 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a kidney disorder is denied.  


REMAND

In October 2006, the veteran underwent a VA examination of 
his hips.  Although at that time the veteran exhibited some 
limitation of motion in his hips and ambulated with an 
antalgic gait and a cane, the remainder of the examination 
was negative for additional hip pathology.  In fact, the 
examiner noted that the ranges of motion of the veteran's 
hips improved with repetitive use.  

Subsequently, however, at the July 2007 personal hearing, the 
veteran testified that his hip disability has worsened since 
2006.  Specifically, he described significant pain, 
limitation of motion, and radiating numbness.  T. at 3-7.  
VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Consequently, the 
Board finds that an additional VA examination is necessary to 
determine the current nature and extent of the veteran's 
service-connected left and right hip disabilities.  

Most recently, the Court set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letters 
furnished to the veteran in March 2005 and March 2006 in the 
present case do not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.  

Accordingly, further appellate consideration will be deferred 
on the issues of increased rating for left and right hip 
arthritis, and this case is REMANDED for the following 
actions:  

1.  The veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that, to substantiate the 
increased rating claims for the 
service-connected degenerative joint 
disease of his right hip and the 
service-connected arthritis of his left 
hip, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an 
increase in severity of the pertinent 
disabilities, and the effect that the 
worsening has on his employment and 
daily life.  

In addition, the AMC should provide 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected bilateral 
hip disabilities on appeal.  

The veteran should also be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  Copies of any additional records of 
hip treatment that the veteran has 
received at the VA Pasco Clinic, the VA 
New Port Richey Clinic, and the VA 
Medical Center in Tampa, Florida since 
October 2006 should be obtained and 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
degenerative joint disease of his right 
hip and the service-connected arthritis 
of his left hip.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
X-rays, should be conducted.  

All pertinent bilateral hip pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss any limitation 
of motion found to be associated with 
the service-connected left and right 
hip disabilities.  

In addition, the examiner should 
discuss whether the veteran's hips 
exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
bilateral hip disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses either hip repeatedly over a 
period of time.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to a disability 
rating greater than 10 percent for the 
service-connected degenerative joint 
disease of the right hip and 
entitlement to a compensable disability 
rating for the service-connected 
arthritis of his left hip.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


